Citation Nr: 1106866	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-17 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee (excluding the 
period of February 3, 2004 to March 31, 2004).

2.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee (excluding the period 
of June 15, 2004 to July 31, 2004).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel




INTRODUCTION

The Veteran had active duty service from October 1984 to April 
1996.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
evaluations in excess of 10 percent for the Veteran's service-
connected bilateral knee disabilities.  The Veteran timely 
appealed that decision.

The Board notes that the Veteran initially filed his claim for 
increase on February 2, 2004, the same day that he underwent 
right knee surgery.  The Veteran also underwent left knee surgery 
in June 2004.  In a March 2004 rating decision, the Veteran was 
granted a temporary total evaluation for convalescence following 
his right knee surgery, for the period of February 3, 2004 to 
March 31, 2004.  Likewise, in the July 2004 rating decision the 
subject of the appeal, the Veteran was granted a temporary total 
evaluation for convalescence following his left knee surgery, for 
the period of June 15, 2004 to July 31, 2004.  Accordingly, the 
Board has re-characterized the issues on appeal to comport with 
these assigned temporary total evaluations of the left and right 
knee disabilities.

The Board notes that the Veteran indicated on his July 2006 
substantive appeal that he wished to have a Board hearing before 
a Veterans Law Judge.  Such was scheduled for November 21, 2008.  
The Veteran failed to appear for that hearing, and the Veteran's 
case was transferred to the Board at that time for a decision to 
be rendered.  

The Board initially remanded the Veteran's case, in a June 2009 
remand order, for further development, to include a VA 
examination of the Veteran's knees.  That development having been 
completed, the case has been returned to the Board at this time 
for further appellate review.  Therefore, the Board finds that 
its remand order has been fully complied with, and it may proceed 
to adjudicate upon the merits of this case.  See Stegall v. West, 
11 Vet. App. 268 (1998) (A remand by the Board confers upon the 
claimant, as a matter of law, the right to compliance with the 
remand order).  


FINDINGS OF FACT

1.  There is x-ray evidence of arthritis in the Veteran's right 
and left knees throughout the appeal period.

2.  Throughout the appeal period, the Veteran's right and left 
knees demonstrate limitations in flexion to no less than 90 
degrees and 85 degrees with painful motion, respectively.

3.  The Veteran's right and left knees do not demonstrate any 
loss of motion in extension, nor is there any objective evidence 
of lateral instability, laxity or subluxation throughout the 
appeal period.

4.  Beginning September 10, 2003 and continuing throughout the 
appeal period, the Veteran's right and left knees demonstrate 
recurring meniscal tears; occasional locking; pain during non-
motion, as demonstrated by pain with prolonged standing; and, 
intermittent swelling and effusion bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee manifested by 
arthritic limitation of flexion motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5251 (2010); VAOPGCPREC 9-
2004; VAOPGCPREC 23-97.

2.  The criteria for a separate 20 percent evaluation, beginning 
September 10, 2003, has been met for recurring meniscal tear, 
locking, pain and effusion of the right knee.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5258 (2010).

3.  The criteria for an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee manifested by 
arthritic limitation of flexion motion have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5251 (2010); VAOPGCPREC 9-
2004; VAOPGCPREC 23-97.

4.  The criteria for a separate 20 percent evaluation, beginning 
September 10, 2003, has been met for recurring meniscal tear, 
locking, pain and effusion of the left knee.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 
5258 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) defines VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, VA will attempt 
to obtain. 38 C.F.R. § 3.159(b) (2010).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between a 
veteran's service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable decision on a claim for 
VA benefits by the agency of original jurisdiction (in this case, 
the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule).

In this case, preadjudication VCAA notice was provided in March 
and April 2004 letters, in connection with his claims for 
increase of his right knee and left knee disabilities, 
respectively, regarding what information and evidence is needed 
to substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.  Such information was 
reiterated in a July 2009 letter, following initial adjudication 
of the Veteran's claim, and remand of the Veteran's claim by the 
Board.  

That July 2009 letter additionally advised the Veteran to submit 
evidence from medical providers, statements from others who could 
describe their observations of his disability level, and his own 
statements describing the symptoms, frequency, severity and 
additional disablement caused by his disability.  The letter also 
advised the Veteran of the necessity of providing medical or lay 
evidence demonstrating the level of disability, and the effect 
that the disability has on his employment.  The notice provided 
examples of pertinent medical and lay evidence that the Veteran 
may submit (or ask the Secretary to obtain) relevant to 
establishing entitlement to a disability evaluation.  See 
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir., Sep. 4, 
2009) (VCAA notice in a claim for increased rating need not be 
"veteran specific").  Similar information regarding the types 
of evidence considered when assigning a disability evaluation was 
provided in an earlier July 2008 letter, along with the relevant 
rating criteria for the Veteran's bilateral knee disabilities.  
The case was last adjudicated in a June 2010 supplemental 
statement of the case.

As to the VA's duty to assist, the record also reflects that VA 
has made reasonable efforts to obtain relevant records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file include 
the Veteran's service treatment records, VA treatment records and 
examination reports, and lay evidence and argument provided by 
the Veteran and his representative.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by submitting evidence and argument, as well as 
presenting for VA examinations.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See Conway, 
353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities.  Disabilities must be reviewed 
in relation to their history.  38 C.F.R. § 4.1.  Other 
applicable, general policy considerations are: interpreting 
reports of examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so that 
the current rating may accurately reflect the elements of 
disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the person's 
ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the regulations do 
not give past medical reports precedence over current findings, 
the Board is to consider a veteran's medical history in 
determining the applicability of a higher rating for the entire 
period in which the appeal has been pending.  Id.; Powell v. 
West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as disabled.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2010); see also 38 C.F.R. § 4.45 (2010).

The Board notes that the Veteran's knee disabilities are 
currently evaluated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5003-5260 for the period from the entire 
appeal period, except for the noted periods of temporary total 
evaluation due to convalescence.  

Under Diagnostic Code 5010, traumatic arthritis is to be rated as 
degenerative arthritis under Diagnostic Code 5003.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved (emphasis added).  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm or satisfactory evidence of 
painful motion (emphasis added).  When the limitation of motion 
of the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints affected by 
limitation of motion.  

In the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray evidence 
of involvement of two or more major joints or two or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  The 10 and 20 percent evaluations based on X-ray 
evidence may not be combined with ratings based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to recognize 
actually painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is 
in order where arthritis is established by X-ray findings and no 
actual limitation of motion of the affected joint is 
demonstrated.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).  Where compensable limitation of motion is demonstrated 
in the joint, the Lichtenfels rule is not applicable.

The Board notes that the normal range of motion of the knee is to 
0 degrees (full extension) to 140 degrees (full flexion).  See 38 
C.F.R. § 4.71a, Plate II.

When flexion of the knee is limited to 45 degrees, a 10 percent 
rating may be assigned.  When flexion is limited to 30 degrees, a 
20 percent evaluation may be assigned.  A 30 percent rating may 
be assigned when flexion of the leg is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  

When extension of the knee is limited to 10 degrees, a 10 percent 
evaluation may be assigned.  When extension is limited to 15 
degrees, a 20 percent evaluation may be assigned.  When limited 
to 20 degrees, a 30 percent rating may be assigned.  When 
extension is limited to 30 degrees, a 40 percent evaluation is 
assignable.  A 50 percent evaluation may be assigned when 
extension of the leg is limited to 45 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

Slight recurrent subluxation or lateral instability warrants a 
10 percent evaluation.  A 20 percent rating requires moderate 
recurrent subluxation or lateral instability.  A 30 percent 
rating requires severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Dislocation of the semilunar cartilage of the knee with frequent 
episodes of "locking," pain and effusion into the joint 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5258.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Additionally, the Board notes that in non-initial claims for 
increase, an effective date of an increased evaluation can be 
assigned up to one year prior to the Veteran's filing of a claim 
for increase, as long as such an increase in evaluation is 
factually ascertainable during that one-year period.  See 38 
C.F.R. § 3.400(o)(2) (2010).  The Board's review of the record in 
this case was undertaken with such in mind.

The Board notes that the Veteran filed his claim for increase for 
his bilateral knees on February 3, 2004.  However, the Veteran 
was seen on September 10, 2003, at VA for treatment for his 
knees.  At that time, the Veteran presented with bilateral knee 
pain for two weeks, but was noted as having a history of 
polyarthritis in his knees for many years before that.  The 
Veteran noted that the pain in his knees had worsened, and 
indicated that his entire joint ached as opposed to being limited 
to pain under the knee caps.  He further described the pain as 
constant.  The Veteran was noted as having swelling and had 
painful motion of the joint, though there was no point 
tenderness.  The Veteran was also noted as having his knees 
occasionally "lock up" on him, which caused increased pain 
until he was able to move them again; such locking would occur 
without warning.  On examination, the Veteran's knees had full 
range of motion bilaterally, though there was noted pain under 
the patella during active flexion.  There was no pain with 
passive motion, and noted fullness but no blotable effusion was 
present.  

Subsequent treatment records demonstrate similar findings of 
pain, effusion, and complaints of locking.  X-rays taken during 
this period, particularly from September 2003 to April 2004, 
demonstrate meniscal tears bilaterally as well as degenerative 
joint disease of his bilateral knees.  

VA treatment records demonstrate the Veteran underwent knees 
surgeries in February 2004 for his right knee and June 2004 for 
his left knee.  Treatment records from both surgeries are of 
record.  In the June 2004 treatment records, days before the 
Veteran's right knee is shown to not grind and catch as much 
anymore after his surgery.

Following right knee surgery in February 2004, the Veteran 
underwent a VA examination of his knees in March 2004.  The VA 
examiner noted that the Veteran was discharged from service in 
1996 because the Veteran could no longer run because of 
degenerative changes in his knees.  Recently, the Veteran 
indicated that his right knee would have significant pain and 
that his right knee would lock quite a bit.  The VA examiner 
noted an October 2003 MRI that demonstrated a free margin tear 
involving the posterior horn of the Veteran's right medial 
meniscus, as well as intrasubstance degeneration.  The VA 
examiner also noted that the Veteran underwent right knee surgery 
in February 2004 and was still suffering from significant pain 
and swelling secondary to the procedure.  However, the VA 
examiner noted that the Veteran no longer had the significant 
locking problem he had prior to the surgery.  The Veteran was 
also noted as having to use a cane to get around after the 
surgery, where prior to the surgery the Veteran did not need one.  
The Veteran was limited in walking distances up to one block, and 
could negotiate stairs at a slow pace and had to hang onto the 
side rails.  He walked with a limp and could not walk fast, and 
he was unable to run or squat.  The Veteran reported pain in both 
knees, though mostly in his right knee at that time.  The VA 
examiner noted significant swelling, grinding, popping, and 
occasional locking of the left knee.

On examination, the Veteran's right knee was swollen with fluid 
over the upper part of the knee at the suprapatellar area.  There 
was no obvious effusion on the left side, however.  The Veteran's 
left knee had a range of motion from 0 degrees extension to 130 
degrees of flexion; the right knee was able to bend to 90 degrees 
of flexion, with 110 degrees of flexion with significant pain on 
subsequent tries.  The VA examiner stated there was no 
ligamentous laxity of the medial or lateral portions of the 
Veteran's knees, and anterior and posterior drawer signs were 
negative bilaterally.  The Veteran was noted as having patellar 
crepitus that was "quite positive" on the left side, though it 
was only "minimally positive" on the right side.  There was 
bilateral joint line tenderness noted as well, along with slight 
quadriceps atrophy bilaterally.  Motor strength was normal on the 
left side, while it was difficult to test on the right side.  The 
VA examiner noted that the September 2003 MRI demonstrated 
significant tricompartmental degenerative changes in both knees, 
but no significant effusions were shown at that time.  

Following left knee surgery in June 2004, the Veteran underwent 
another VA examination of his knees in February 2006.  At that 
time, the Veteran reported that he was currently working for the 
federal government, an office job which he was able to perform 
with his knee problems and that he had been doing for 5 years.  
The Veteran reported ongoing problems with his knees since 
discharge from service in 1996, and that he underwent bilateral 
knee surgery in approximately 2 years before the examination.  
The Veteran reported that the surgeries had helped him and that 
he particularly had less grinding and popping in his knees since 
the surgeries.  However, the Veteran further reported recent 
problems with his knees, though he has not sought any treatment 
for those problems.  The Veteran indicated that he was taking 800 
mg of Motrin twice a day, five days a week, as well as another 
medication that he could not remember the name of.  The Veteran 
also had an exercise routine for his knees that he did four times 
a week.  Such an exercise program came from the Veteran's 
physical therapy treatment, though he was no longer receiving 
such treatment.  He reported occasional swelling, particularly 
anteriorly, and reported subjective complaints of feeling that 
his knees were going to give way.  The Veteran did not report any 
catching or locking bilaterally since his knee surgeries.  He was 
able to go up and down stairs, though it was difficult and he 
tried to avoid it.  The Veteran stated that he does not run or 
squat.  The Veteran had a cane, but he rarely used it, and that 
most of the use came during cold, damp weather.

On examination, the Veteran had 1+ and 2+ crepitus of the right 
and left knees, respectively, and the right knee had trace 
effusion noted.  There was no tenderness to palpitation noted 
bilaterally, and the Veteran's knees were both noted as being 
stable in all planes, with negative McMurray, Lachman and pivot 
shift tests.  The Veteran's right knee had range of motion from 0 
degrees of extension to 115 degrees of flexion, and his left knee 
had range of motion from 0 degrees of extension to 120 degrees of 
flexion.  The Veteran had a normal gait and was able to get on 
and off the examining table without difficulty, though he 
complained of having problems putting his shoes on.  X-rays of 
both knees demonstrated a slight decrease in the joint space of 
the medial aspect in both knees, as well as small peripheral 
osteophytes in the lateral compartments of his knees.  The 
Veteran was diagnosed with "very early osteoarthritis of the 
knees."  The VA examiner noted that the Veteran would not be 
recommended walking long distances-up to a half mile at most-
and that he should avoid stairs, squatting, and kneeling.  The 
Veteran could do activities of daily living and ordinary 
housework, and he did not appear to have any increase in 
symptomatology unless he was on his feet for a prolonged period 
of time.  

The Veteran finally underwent another VA examination in January 
2010.  At that time, the Veteran reported that he was working as 
an administrative assistant full-time and that he worked a full-
time security job at a theatre on the weekends.  He further 
reported chronic bilateral knee pain and noted that he was status 
post bilateral arthroscopy on his knees in 2004.  He stated that 
the arthroscopy seemed to help, but that he continued to have 
pain.  He stated that he currently was experiencing constant 
achiness with associated, sharp shooting discomfort in both knees 
to an equal degree.  He further stated that the pain was constant 
and that he does notice locking associated with some swelling of 
his knees, though he denied any buckling.  The Veteran stated his 
symptomatology was aggravated by prolonged standing or walking 
down a slope.  

He also stated that he had flares of worsening pain which last 
several days to weeks and are precipitated by cold weather and 
standing as a security guard.  He stated such flaring occurs 
approximately twice monthly and is alleviated by resting, ice and 
a regimen of naproxen.  The VA examiner stated that such flares 
do not seem to limit his motion or cause any significant 
functional impairment, because he is able to do his job as 
needed; however, the VA examiner also noted that the Veteran has 
extensive, significant pain during those flares but has learned 
how to deal with it.  

The VA examiner noted that the Veteran has never been prescribed 
a brace, nor has he had any replacement surgeries aside from the 
arthroscopy procedures noted above.  The Veteran does not have a 
history of dislocation, subluxation, or inflammatory arthritis.  
The Veteran was noted as not being limited in his activities of 
daily living, including grooming, bathing, and toileting, though 
he does not flex his knees when he bends down to pick things up.  
The VA examiner also noted that the Veteran's knee disabilities 
do not affect his desk job, though his security job seems to 
cause worsening pain due to the requirement of prolonged 
standing; the Veteran is noted as having missed days of work, at 
his security job, secondary to knee pain.  The Veteran has 
learned to lean when he needs to and to sit down when he needs 
to, and his boss seems to be tolerant to these accommodations.

On examination, the Veteran did not have an abnormal gait, nor 
did he use any brace or assistive device in ambulation.  The 
Veteran's right knee was not shown to have any tenderness to 
palpitation, effusion, warmth or erythema; though the Veteran's 
left knee demonstrated warmth, crepitation, and tenderness to 
palpitation along the medial aspect, as well as moderately-sized 
effusion, but was without any erythema.  The right knee had range 
of motion from 0 degrees of extension to 110 degrees of flexion, 
with slight pain on motion from beginning at 90 degrees.  The 
Veteran's left knee had range of motion from 0 degrees of 
extension to 100 degrees of flexion, with pain beginning at 85 
degrees of flexion.  The Veteran was not shown to have any 
evidence of fatigability, lack of coordination, loss of 
endurance, or further loss of motion due to repetitive motion.  
Anterior and posterior drawer, McMurray's and Lachman's tests 
were negative.  Also, the VA examiner noted that there was no 
muscle atrophy, abnormalities of the skin indicative of disuse or 
weakness of the lower extremities bilaterally.  MRI's of the 
Veteran's knees demonstrated new complex tearing of the medial 
meniscus, as well as moderate to severe degenerative changes in 
the Veteran's right knee.  The Veteran's left knee demonstrated a 
possible small focal re-tear as well as severe degenerative 
changes in the medial compartment of his knee.  The Veteran was 
diagnosed with right knee medial meniscal tear with moderate to 
severe degenerative arthropathy and left knee small medial 
meniscal tear with severe degenerative arthropathy.

In the VA examiner's opinion, the Veteran was functionally 
limited in the sense that he cannot squat or bend with any 
weightbearing activity.  He was additionally forced to miss days 
of work as a security guard, due to significant knee discomfort 
and flaring.  He was also noted as having constant and chronic 
knee discomfort bilaterally attributed to his degenerative 
arthropathy in both knees.

In an addendum opinion by a different VA examiner in February 
2010, which stated that the Veteran's degenerative changes in his 
knees bilaterally were causing the Veteran's bilateral knee pain, 
though he noted that the Veteran was not suffering from any 
incapacitating episodes due to his flare-ups.  The February 2010 
VA examiner further stated that the Veteran would have painful 
motion and perhaps some loss-of-range of motion during flare-ups, 
and that it would be mere speculation on his part to guess the 
degree of such impairment associated during those flare-ups.  
That notwithstanding, the VA examiner further stated that the 
Veteran was able to work as a security guard with aches and pains 
and that he missed some days of work, but denied any 
incapacitating episodes regarding his knees.  

Based on the foregoing evidence, the Board finds that the Veteran 
is entitled to separate 20 percent evaluations for each knee 
because of the symptomatology associated with meniscal tears and 
chronic problems with locking, effusion and pain.  However, 
increases in the Veteran's currently-assigned 10 percent 
evaluations for non-compensable limitation of motion due to 
arthritis are denied.  The reasoning is as follows.

The Board notes that the Veteran's currently-assigned 10 percent 
evaluations for each knee are assigned due to non-compensable 
limitation and painful motion with x-ray evidence of arthritis 
present.  Such is currently assigned under Diagnostic Code 5003-
5260.  Diagnostic Code 5260 represents that the Veteran's 
noncompensable and painful limitation of motion is associated 
with flexion of his knees.  Since the knee is a single major 
joint, and only one major joint is involved in the arthritic 
condition, respectively, the maximum assignable evaluation under 
Diagnostic Code 5003 has already been assigned.  

The wealth of clinical evidence from throughout the appeal period 
demonstrates that the Veteran has x-ray evidence of degenerative 
changes in both knees, and in fact in his most recent VA 
examination, the Veteran was diagnosed with moderate to severe 
and severe arthropathy of his right and left knee, respectively.  
Also, in that examination, the Veteran's right knee was shown to 
have flexion to 90 degrees with pain, and his left knee to 85 
degrees of flexion with pain.  Both of these limitations of 
motion in flexion represent the greatest limitation of motion in 
flexion throughout the appeal period.  Such limitations in 
flexion are noncompensable under Diagnostic Code 5260, even after 
factoring in loss of motion due to pain, fatigability, lack of 
endurance, weakness, and incoordination under Deluca.  

Accordingly, the Veteran's currently-assigned 10 percent 
evaluations for noncompensable limitation of motion due to 
arthritis in each of his knees are appropriate.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5260.

At this juncture, the Board will note that it has also considered 
separate ratings for limitations of motion in extension under 
Diagnostic Code 5261, as well as a separate evaluation due to 
instability, laxity or subluxation under Diagnostic Code 5257.  
See VAOPGCPREC 9-2004 (holding that a veteran may receive 
separate evaluations for limitations in both flexion, Diagnostic 
Code 5260, and extension, Diagnostic Code 5261, if such is shown 
by the evidence); VAOPGCPREC 23-97 (holding that a veteran may 
receive separate evaluations under Diagnostic Codes 5003 and 
5257, if the evidence demonstrates arthritis and instability of 
the knee).  

The preponderance of the evidence in this case demonstrates that 
the Veteran's knees were not limited in extension at any time 
throughout the appeal period, consistently having range of motion 
to 0 degrees bilaterally.  Nor is there any evidence of record 
which demonstrates that the Veteran has painful motion associated 
with extension of either knee.  

Moreover, the Veteran has not complained of any buckling or 
instability of his knee, though the Board notes that the Veteran 
did report giving way of his knee during the February 2006 VA 
examination.  However, the clinical evidence of record 
specifically demonstrated that there was no evidence of 
ligamentous instability or laxity in March 2004, nor was any 
instability noted in the February 2006 examination.  Rather, the 
Veteran's knees have been known to lock.  Furthermore, in the 
most recent VA examination, the Veteran had a negative history of 
any dislocations or subluxation associated with his knees, and he 
did not report any giving way or buckling of his knees at that 
time.  Thus, the Board finds that the preponderance of the 
evidence throughout the appeal period does not demonstrate any 
lateral instability, laxity or subluxation of his knees.  

Given the above evidence, the Board finds that separate 
evaluations under Diagnostic Codes 5257 and 5261 are not for 
application in this case, as the criteria for such compensable 
evaluations are not demonstrated by the evidence of record.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5261; VAOPGCPREC 9-
2004; VAOPGCPREC 23-97.

However, the Board does note that beginning September 10, 2003, 
the preponderance of the evidence demonstrates that the Veteran's 
knees would occasionally lock and swell bilaterally.  Subsequent 
treatment notes and VA examinations demonstrate that such 
symptomatology lessened after the Veteran's arthroscopic 
surgeries in 2004.  However, in the most recent VA examination in 
January 2010, the Veteran was again complaining of occasional 
locking of his knee. Although no locking was demonstrated on 
examination, the Board finds the Veteran's complaints competent 
and credible given his history of locking of the knees.  
Additionally, the Veteran's knees periodically demonstrated 
effusion and swelling throughout the appeal period, including in 
the most recent VA examination, as well as throughout the period 
following his surgeries.  Moreover, the Veteran has constantly 
complained of chronic significant pain in his knees, including 
aching and pain due to prolonged standing and at times when there 
is non-motion of the Veteran's knees.  Most significantly, the 
Veteran's bilateral knee disability is manifested by recurring 
meniscal tears. 

The Board is cognizant that in cases where separate and distinct 
manifestations have arisen from the same injury, separate 
disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Estaban v. Brown, 
6 Vet. App. 259 (1994).  Here, the Veteran's symptomatology 
associated with the locking, effusion, swelling and pain in his 
knees, as noted above, is separate and distinct from the 
manifestations currently rated by the Veteran's assigned 10 
percent rating under Diagnostic Code 5003-5260, which 
contemplates arthritic limitation of motion and painful motion.  

Given the separate and distinct symptomatology noted above, the 
Board finds that separate 20 percent evaluations under Diagnostic 
Code 5258 for each knee are warranted, in addition to the 
currently-assigned 10 percent evaluations.  Such symptomatology, 
as noted above, is most analogous to the frequent episodes of 
locking, pain and effusion into the joint which commensurate to 
20 percent evaluations under Diagnostic Code 5258.  A 20 percent 
rating under Diagnostic Code 5258 is the maximum rating 
available. 

In short, the Veteran's currently-assigned 10 percent evaluations 
for each knee do not warrant an increase because a compensable 
limitation of motion in flexion has not been demonstrated and the 
Veteran's currently-assigned 10 percent evaluation is the highest 
assignable evaluation under Diagnostic Code 5003.  The Veteran's 
knees do not warrant separate evaluations for limitation of 
extension or for instability or subluxation because such 
symptomatology has not been demonstrated at any time during the 
appeal period.  Finally, the preponderance of the evidence 
demonstrates that the Veteran has suffered separate and distinct 
symptomatology since September 10, 2003, which is analogous to 
locking, pain during non-motion and effusion into his knees 
bilaterally.  

Accordingly, giving the benefit of the doubt to the Veteran, the 
Board assigned separate 20 percent evaluations for each knee 
under Diagnostic Code 5258; however, increased evaluations for 
the Veteran's currently-assigned 10 percent evaluations under 
Diagnostic Code 5003-5260 are denied.  See 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261; see also Estaban, 
supra; VAOPGCPREC 9-2004; VAOPGCPREC 23-97.  In reaching these 
conclusions the benefit of the doubt doctrine has been 
appropriately applied.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture.  An exceptional or unusual disability picture 
occurs where the diagnostic criteria do not reasonably describe 
or contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  If there is an exceptional or unusual disability 
picture, then the Board must consider whether the disability 
picture exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 115-
116.  When those two elements are met, the appeal must be 
referred for consideration of the assignment of an extraschedular 
rating.  Otherwise, the schedular evaluation is adequate, and 
referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. 
App. at 116.

In this case, the schedular evaluation is adequate.  An 
evaluation in excess of that assigned provides for certain 
manifestations of the service-connected bilateral knee 
disabilities, but the medical evidence reflects that those 
manifestations are not present in this case.  Additionally, the 
diagnostic criteria adequately describe the severity and 
symptomatology of the Veteran's bilateral knee disabilities.  As 
the rating schedule is adequate to evaluate the disabilities, 
referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is 
necessary in order to determine whether the Veteran is entitled 
to a total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  In this case, the 
evidence of record does not indicate that the Veteran is 
currently unemployed due to his bilateral knee disabilities; nor 
does the evidence of record reflect that he is currently 
unemployed at all, and in fact, the Veteran is shown to have been 
employed at an office job in his June 2006 VA examination, as 
well as employed full-time as an administrative assistant and 
security guard during his most recent VA examination in January 
2010.  Since there is no evidence of record that the Veteran's 
bilateral knee disabilities cause him to be unable to secure and 
follow substantially gainful employment, the Board finds that a 
remand for such an opinion is not required in this case.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the right knee manifested by arthritic limitation of 
flexion motion is denied.

A separate 20 percent evaluation for recurring meniscal tear, 
locking, effusion, and pain of the right knee is granted, 
effective September 10, 2003 (but excluding the period of 
February 3, 2004 to March 31, 2004), subject to the regulations 
controlling the payment of monetary benefits.

An evaluation in excess of 10 percent for degenerative joint 
disease of the left knee manifested by arthritic limitation of 
flexion motion is denied.

(CONTINUED ON NEXT PAGE)




A separate 20 percent evaluation for recurring meniscal tear, 
locking, effusion, and pain of the left knee is granted, 
effective September 10, 2003 (but excluding the period of June 
15, 2004 to July 31, 2004), subject to the regulations 
controlling the payment of monetary benefits.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


